United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 01-3011
                                    ___________

Roosevelt Scott,                     *
                                     *
            Appellant,               *
                                     * Appeal from the United States
      v.                             * District Court for the Northern
                                     * District of Iowa.
Lynette Redden; Unknown Ketcher;     *     [UNPUBLISHED]
Corporal Perez; Unknown Miller;      *
Unknown Sanchez; Unknown Corey; *
Unknown Jensen; Woodbury County, *
Iowa,                                *
                                     *
            Appellees.               *
                                ___________

                          Submitted: March 7, 2002

                               Filed: March 8, 2002
                                    ___________

Before WOLLMAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       Roosevelt Scott appeals from the district court’s1 judgment for defendants after
a jury trial in his 42 U.S.C. § 1983 lawsuit. On appeal, Scott has neither identified

      1
        The Honorable Paul A. Zoss, United States Magistrate Judge for the Northern
District of Iowa, to whom the case was referred for final disposition by consent of the
parties pursuant to 28 U.S.C. § 636(c).
any alleged error by the district court nor provided a trial transcript or requested one
at government expense. See Fed. R. App. P. 10(b) (discussing appellant’s duty to
order transcript); Primary Care Investors, Seven, Inc. v. PHP Healthcare Corp., 986
F.2d 1208, 1212 (8th Cir.1993) (unspecific assertions of error are waived); Schmid
v. United Bhd. of Carpenters & Joiners, 827 F.2d 384, 386 (8th Cir.1987) (per
curiam) (claims of error related to verdict being against weight of evidence are
unreviewable without transcript), cert. denied, 484 U.S. 1071 (1988). Because this
was a civil trial, Scott’s argument that he was denied effective assistance of counsel
fails. See Glick v. Henderson, 855 F.2d 536, 541 (8th Cir. 1988).

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-